Exhibit 10.14

 

FIRST AMENDMENT
TO AMENDED AND RESTATED CERTIFICATE AND AGREEMENT OF LIMITED
PARTNERSHIP
OF
TORRES DEL PLATA II LIMITED PARTNERSHIP

This First Amendment to Amended and Restated Certificate and Agreement of
Limited Partnership of Torres del Plata II Limited Partnership (this
“Amendment”) is made as of June 15, 2011 (the “Effective Date”), by and between
Futura Development of Puerto Rico, Inc., a Puerto Rico corporation (the
“Operating General Partner”); National Tax Credit Investors II, a California
limited partnership, and National Tax Credit, Inc. II, a California corporation
(each, a “Withdrawing Limited Partner” and, collectively, the “Withdrawing
Limited Partners”); and Alta Helena Investment, Inc., a Puerto Rico corporation
(the “Incoming Limited Partner” and together with the Operating General Partner
and the Withdrawing Limited Partners, each a “Party” and any two or more, as the
context requires, collectively, the “Parties”), with reference to the following:

A.                  Torres del Plata II Limited Partnership (the “Partnership”)
was formed as a limited partnership under the laws of the State of Delaware and
is being governed pursuant to an Amended and Restated Certificate and Agreement
of Limited Partnership, dated as of February 28, 1992 (the “Amended Partnership
Agreement”).

B.                 The Parties desire to enter into this Amendment to provide
for, among other things (i) the withdrawal of the Withdrawing Limited Partners
from the Partnership as the Limited Partner and the Special Limited Partner of
the Partnership, (ii) the admission of the Incoming Limited Partner into the
Partnership as the Limited Partner, and (iii) other amendments to the Amended
Partnership Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, and for such other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Parties agree that the Amended
Partnership Agreement is amended as follows:

1.                  Capitalized terms not defined in this Amendment shall have
the meanings set forth in the Amended Partnership Agreement.

2.                  Effective on the Effective Date:

(a)               Provided the Withdrawing Limited Partners have received the
sum of $25,000.00 from the Operating General Partner and/or the Incoming Limited
Partner, which the Withdrawing Limited Partners acknowledge shall be treated as
a direct acquisition of their Interests and in full satisfaction of all
obligations and liabilities due the Withdrawing Limited Partners in connection
with or in any manner arising out of the Partnership, the Apartment Complex or
any other assets owned by the Partnership, the Withdrawing Limited Partners
withdraw from the Partnership and acknowledge that they have no further interest
therein; provided, however, if the Withdrawing Limited Partners have not
received the entire amount of such payment on or before June 30, 2011, then
notwithstanding anything herein contained to the contrary, this Amendment shall
be of no force or effect;

 

(b)               The entire Interests of the Withdrawing Limited Partners,
including, but not limited to, their right to and/or interests in all Profits
and Losses, Cash Flow, Sale or Refinancing Transaction Proceeds and other
Partnership distributions, other Partnership funds and assets, and any
reimbursements of expenses, repayments of any loans made by either of the
Withdrawing Limited Partners or any Affiliate to the Partnership (collectively,
the “Interests”), are transferred to the Incoming Limited Partner; and

 

(c)               The Incoming Limited Partner is admitted into the Partnership
as the Limited Partner and the Special Limited Partner and all Profits, Losses,
Cash Flow, Sale or Refinancing Transaction Proceeds and other Partnership assets
allocated or to be distributed to the Limited Partner and the Special Limited
Partner shall be allocated or distributed, as appropriate, to the Incoming
Limited Partner.

 

3.                  Notwithstanding the withdrawal of the Withdrawing Limited
Partners, each of the other Partners (i.e., the Operating General Partner and
the Incoming Limited Partner) elects to continue the business of the
Partnership.

4.                  All references (including, but not limited to, those
contained in Article 9) in the Amended Partnership Agreement to the Special
Limited Partner are amended to refer to the Limited Partner; provided, however,
to the extent such a reference to the Limited Partner would be redundant in the
context of the provision (and it is agreed that additional references in Article
9 to the Limited Partner would not be redundant), then the reference to the
Special Limited Partner shall be deleted in its entirety.

5.                  The defined term “Consent of the Special Limited Partner” is
deleted from the Partnership Agreement in entirety.

6.                  The defined term “Limited Partner” is deleted in its
entirety and replaced with the following:

“Limited Partner” means Alta Helena Investment, Inc., a Puerto Rico corporation,
or its successors and assigns.

7.                  Section 14.5B of the Amended Partnership Agreement is
deleted in its entirety and replaced with the following:

B.         If to the Limited Partner:

Alta Helena Investment, Inc.

207 Calle Tetuán, Viejo San Juan

San Juan, Puerto Rico 00901-1816

Tel: (787) 977-2222 Fax: (787) 977-1888 Attention: President

8.                  Schedule A attached to the Amended Partnership Agreement is
deleted in its entirety and replaced with Schedule A attached hereto.

9.                  As a material inducement to the Withdrawing Limited Partners
entering into this Amendment, the Operating General Partner represents and
warrants to each of the Withdrawing Limited Partners that the following are true
and correct:

 

(a)               The Partnership at all times has been and continues to be a
limited partnership duly organized, validly existing and in good standing under
the laws governing limited partnerships, as adopted in the state of its
formation. The Partnership has taken all requisite action in order to conduct
lawfully its business in the state in which the Apartment Complex is situated,
and is not qualified or licensed to do business and is not required to be so
qualified or licensed in any other jurisdiction. The Partnership has the full
power and authority to carry on its business, including without limitation, to
own, lease and operate the Apartment Complex.

(b)               (i) The execution and delivery of this Amendment by the
Operating General Partner and the performance of the transactions contemplated
herein have been duly authorized by all requisite corporate proceedings, and
(ii) assuming the due and proper execution and delivery by the Withdrawing
Limited Partners, this Amendment is binding upon and enforceable against the
Operating General Partner in accordance with its terms.

(c)               The Compliance Period ended December 31, 2006.

(d)               Neither the Operating General Partner nor the Partnership has
received any notice nor has knowledge of either a compliance violation or other
issue relating to any of the Housing Tax Credit rules or regulations or any fact
or circumstance which could give rise to such violation.

(e)               There are no third-party consents or approvals required under
any Mortgage, Governmental Agreement or any other contract, agreement,
instrument or document affecting the Partnership for the transactions
contemplated by this Amendment, and the Partnership has complied with all
necessary notices, consents and/or approvals for such transactions, including,
but not limited to, the notice, consent and/or approval of all Lenders and the
“housing credit agency” (as that term defined in Section 42(h) of the Code) of
the Commonwealth of Puerto Rico.

10.                    As a material inducement to the Withdrawing Limited
Partners entering into this Amendment, the Incoming Limited Partner hereby
represents and warrants to the Withdrawing Limited Partners that the following
are true and correct :

(a)               The execution and delivery of this Amendment by the Incoming
Limited Partner and the performance of the transactions contemplated herein have
been duly authorized by all requisite corporate proceedings.

(b)               Assuming the due and proper execution and delivery by the
Withdrawing Limited Partners, this Amendment is binding upon and enforceable
against the Incoming Limited Partner in accordance with its terms.

(c)               There are no third-party consents or approvals required under
any contract, agreement, instrument or other document affecting the Incoming
Limited Partner for the transactions contemplated by this Amendment, and the
Incoming Limited Partner has complied with all necessary third-party notices,
consents and/or approvals for the transactions contemplated by this Amendment.

 

(d)               No proceeding before any federal, state, municipal or other
governmental department, commission, board or agency is pending against the
Incoming Limited Partner or, to the knowledge of the Incoming Limited Partner,
threatened against the Incoming Limited Partner pursuant to which an unfavorable
judgment would restrain, prohibit, invalidate, set aside, rescind, prevent or
make unlawful this Amendment or the transactions contemplated hereunder, nor
does the Incoming Limited Partner know of any reason to believe any such
proceeding will be instituted.

(e)               The Incoming Limited Partner has incurred no obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Amendment.

(f)                 The Incoming Limited Partner is aware of the restrictions on
transfer or encumbrance of the Interests under the Partnership Agreement, as
well as the transfer restrictions imposed by the Securities Act of 1933, as
amended, and applicable state securities laws (the “Securities Laws”). The
Incoming Limited Partner is able to bear the economic risk of its investment in
the Interests, is aware that it must hold the Interests for an indefinite period
and that the Interests have not been registered under the applicable Securities
Laws and may not be sold or otherwise transferred unless permitted by the terms
of the Partnership Agreement and the Interests are registered, or an exemption
from the registration requirements is available with respect thereto, under the
Securities Laws. The Incoming Limited Partner is acquiring the Interests for its
own account and not with a view to resell, transfer or otherwise dispose
thereof.

(g)               The Incoming Limited Partner is an Affiliate of the Operating
General Partner and, knows, therefore, at least as much about the Partnership as
the Withdrawing Limited Partners. The Incoming Limited Partner is experienced in
financial transactions such as ownership of the Interests and understands the
business and operations of the Partnership and its ownership and operation of
the Apartment Complex. The Incoming Limited Partner has had an opportunity to
ask questions about and seek information about the Partnership and the Apartment
Complex, and has not relied upon any express or implied representations or
warranties from the Withdrawing Limited Partners with regard to the Interests,
the Partnership or the Apartment Complex, except as expressly provided herein.

11.                    As a material inducement to the Operating General Partner
and the Incoming Limited Partner entering into this Amendment, the Withdrawing
Limited Partners represent and warrant that the following are true and correct:

(a)               Each Withdrawing Limited Partner has at all times been and
continues to be duly organized, validly existing and in good standing under the
laws governing corporations/limited partnerships, as adopted in the state of its
formation.

(b)               The Withdrawing Limited Partners are the owners of the
Interests and the Interests are not subject to any lien, pledge or encumbrance
of any nature whatsoever and the Incoming Limited Partner shall acquire the same
free of any rights or claims thereto by any other party claiming by, through or
under the Withdrawing Limited Partners.

(c)               The execution and delivery of this Amendment by the
Withdrawing Limited Partners and the performance of the transactions
contemplated herein have been duly authorized by all requisite corporate and
partnership proceedings and, assuming the due and proper execution and delivery
by the Operating General Partner and the Incoming Limited Partner, this
Amendment is binding upon and enforceable against the Withdrawing Limited
Partners in accordance with its terms.

(d)               To the Withdrawing Limited Partners’ knowledge, there is no
litigation, action, proceeding, investigation or claim pending or threatened
against or involving the Interests, or which questions the validity of this
Amendment, and, to the Withdrawing Limited Partners’ knowledge, there is no fact
or circumstance which could give rise to any such litigation, action,
proceeding, investigation or claim.

12.              The representations and warranties set forth above in
paragraphs 9, 10, and 11 are true and correct as of the Effective Date and shall
survive the withdrawal of the Withdrawing Limited Partners from and the
admission of the Incoming Partners into the Partnership as herein contemplated.

13.              Notwithstanding the withdrawal of the Withdrawing Limited
Partners, the Operating General Partner acknowledges that from and after the
Effective Date matters may arise that relate back to events that occurred prior
to the Effective Date (for purposes of illustration and not limitation, audits
by the IRS). The Operating General Partner agrees that as to such matters (i)
the Operating General Partner shall conduct itself in a manner which is
consistent with the obligations it had as the Operating General Partner
immediately prior to the Effective Date and, accordingly, recognize all of the
corresponding rights of the Withdrawing Limited Partners as if the Withdrawing
Limited Partners had not withdrawn from the Partnership as provided in this
Amendment and (ii) that nothing herein shall relieve the Operating General
Partner from such pre-existing obligations. Without limiting the generality of
the foregoing, the Operating General Partner shall:

(a)               file on behalf of the Partnership for the current Fiscal Year
a United States Partnership Return of Income and such other tax returns and
other documents from time to time as may be required by the federal government
or by any state or any subdivision thereof within the time(s) prescribed by law
for such filings;

(b)               deliver to the Withdrawing Limited Partners within forty-five
(45) days after the end of the current Fiscal Year such tax information,
including, without limitation, a copy of Schedule K-1, as shall be reasonably
necessary for inclusion by the Withdrawing Limited Partners in their federal
income tax returns and required state income tax and other tax returns;

(c)               deliver to the Withdrawing Limited Partners the current Fiscal
Year audited financial statement of the Partnership as required pursuant to the
terms of Section 7.3 of the Amended Partnership Agreement.

 

If the Operating General Partner shall fail, for any reason, to prepare and/or
deliver to the Withdrawing Limited Partners any of the returns or other
information required by this paragraph 13, the Withdrawing Limited Partners
shall have the right to cause such returns and other information prepared at the
sole cost and expense of the Operating General Partner, plus an administrative
fee payable to the Withdrawing Limited Partners in an amount equal to fifteen
percent (15%) of the actual out-of-pocket costs incurred by the Withdrawing
Limited Partners to have such returns and information prepared. In furtherance
of the foregoing, the Withdrawing Limited Partners and their duly authorized
representatives shall have the right to inspect and copy such portions of the
Partnership’s books of account which are necessary or appropriate for the
preparation of such returns and information; provided, however, it is expressly
understood and agreed by the Withdrawing Limited Partners that such access is
solely for the purpose of preparing such returns or other information that the
Operating General Partner failed to prepare and/or deliver as herein provided,
and shall not be deemed to grant the Withdrawing Limited Partners any other
rights with respect to the Partnership and/or the operation of its business.

 

   14.                               Without limiting the generality of the
provisions of paragraph 13,

(a)               Within five (5) calendar days after the sending or the receipt
of any correspondence or communication relating to the Partnership to or from
the IRS which could affect the Withdrawing Limited Partners, or either of them,
the Operating General Partner, which pursuant to the terms of the Amended
Partnership Agreement becomes the Tax Matters Partner upon the withdrawal of the
Special Limited Partner from the Partnership, shall promptly forward to the
Withdrawing Limited Partners a photocopy of all such correspondence or
communication(s).

(b)               The Tax Matters Partner, shall not, with respect to any matter
which could affect the Withdrawing Limited Partners, or either of them, take any
of the following actions without the prior written consent or approval of the
Withdrawing Limited Partners:

(i)                  Extend the statute of limitations for assessing or
computing any tax liability against the Partnership (or the amount or character
of any Partnership tax items);

(ii)                Settle any audit with the IRS concerning the adjustment or
readjustment of any partnership item(s) (within the meaning of Section
6231(a)(3) of the Code);

(iii)               File a request for an administrative adjustment with the IRS
at any time or file a petition for judicial review with respect to any such
request;

(iv)              Initiate or settle any judicial review or action concerning
the amount or character of any partnership tax item(s) (within the meaning of
Section 6231 (a)(3) of the Code); or

(v)                Intervene in any action brought by any other Partner for
judicial review of a final adjustment.

15.       In the event of any Partnership level proceeding instituted by the IRS
pursuant to Sections 6221 through 6233 of the Code which could affect the
Withdrawing Limited Partners, or either of them, the Tax Matters Partner shall
consult with the Withdrawing Limited Partners regarding the nature and content
of all action and defense to be taken by the Partnership in response to such
proceeding. The Tax Matters Partner also shall consult with the Withdrawing
Limited Partners regarding the nature and content of any proceeding pursuant to
Sections 6221 through 6233 of the Code instituted by or on behalf of the
Partnership (including the decision to institute proceedings, whether
administrative or judicial, and whether in response to a previous IRS proceeding
against the Partnership or otherwise).

16.       The Operating General Partner approves the withdrawal of the
Withdrawing Limited Partners and confirms that there are no unsatisfied
conditions or obligations of the Withdrawing Limited Partners under the Amended
Partnership Agreement with respect thereto.

17.                 All of the provisions of this Amendment shall survive the
withdrawal of the Withdrawing Limited Partners from the Partnership.

18.                 Except as amended by this Amendment, the Amended Partnership
Agreement remains in full force and effect without change.

 

19.              This Amendment may be executed in counterparts and may be
executed by facsimile, each of which shall be deemed to be effective and all of
which when taken together, shall constitute one instrument.

20.              Each provision of this Amendment shall be considered separate
and if for any reason any provision or provisions herein are determined to be
invalid or contrary to any existing or future law, such invalidity shall not
impair the operation of or affect those portions of this Amendment which are
valid, such provision or provisions shall be deemed void and of no effect.

21.              The Parties shall execute and deliver such further instruments
and do such further acts and things as may be reasonably required to carry out
the intent and purposes of this Amendment.

[Signatures on following page(s)]


EXECUTED to be effective as of the Effective Date.

 

 

OPERATING GENERAL PARTNER:                   FUTURA DEVELOPMENT OF PUERTO

                                                                             
RICO, INC.,

                                                                              a
Puerto Rico corporation

 

                                                                             
By  /s/Orlando Medina

                                                                                   
Name:  Orlando Medina

                                                                                   
Title:  President

 

 

INCOMING LIMITED PARTNER:                          ALTA HELENA INVESTMENT, INC.

                                                                              a
Puerto Rico corporation

 

                                                                             
By  /s/Orlando Medina

                                                                                   
Name:  Orlando Medina

                                                                                   
Title:  President

 

 

WITHDRAWING LIMITED PARTNERS:               NATIONAL TAX CREDIT, INC. II,

                                                                              a
California corporation

 

                                                                             
By  /s/Jesse Curll

                                                                        Name: 
Jesse Curll

                                                                        Title: 
Vice President

 

                                                                              By
National Partnership Investments Corp.,

                                                                              a
California corporation,

                                                                             
General Partner

 

                                                                             
By  /s/Jesse Curll

                                                                        Name: 
Jesse Curll

                                                                        Title: 
Vice President

 